UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 24, 2009 310 HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-52444 20-4924000 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4536 Portage Road, Niagara Falls Ontario, Canada L2E 6A8 (Address of principal executive offices) (289) 668-7222 (Telephone number, including area code) Copies to: Gregg E. Jaclin, Esq.
